DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Response to Amendment/Arguments
Claims 1-20 are pending. Claims 1, 7, 10, 13 and 19 are currently amended. 
The amendments to the claims have overcome the claim objections and they are withdrawn. 
The amendments to the claims along with the remarks pertaining thereto have overcome the rejections to Claim(s) 1, 7, 8, 10 and 11 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Engle (US 4074700); or in the alternative, claims 1, 7, 8, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Engle in view of Sturman (US 5718264); Claims 2, 4, 9, 12, 13, 16, 17, 19, 20 under 35 U.S.C. 103 as being unpatentable over Engle (or as modified by Sturman) as applied to claims 1 above, and further in view of Sheppard (US 2010/0126594); with claim 12 in the alternative further in view of Russell (US 2001/0032675); Claims 6 under 35 U.S.C. 103 as being unpatentable over Engle (or in view of Sturman) as applied to claims 1 above, and further in view of Tarusawa (US 4552179); Claims 12 (in the alternative as discussed above) and 14, 15 under 35 U.S.C. 103 as being unpatentable over Engle in view of Sheppard (and/or in view of Sturman) as applied to claims 13 above, and further in view of Russell (US 2001/0032675); Claims 18 under 35 U.S.C. 103 as being unpatentable over Engle in view of Sheppard (and/or in view of Sturman) as applied to claims 13 above, and further in view of Vanti (US 3823736); and accordingly the rejections are withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “…the return spring positioned so that the first end is in contact with the distal end of the plunger and the second end is in contact with the housing proximate to the enclosed distal end of the valve chamber, the spring retaining groove configured to retain the return spring so as to permit inserting the plunger and the return spring retained on the plunger into the valve chamber opening in the valve housing” in combination with the other limitations set forth in the independent claims;  where it is noted that the combination of Engle, Sturman or Kelly lack the teaching of the spring groove and assembly steps as claimed, and it would not have been obvious to provide such a claimed configuration in combination with the remaining limitations claimed, especially without improper hindsight construction of the same. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753